Citation Nr: 0007459	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
a left hip injury. 

The case was remanded back to the RO in August 1999 for 
issuance by the RO of a statement of the case with regard to 
the issue currently on appeal.  The RO issued a statement of 
the case in September 1999, and the veteran perfected his 
appeal by the filing of substantive appeal (via VA Form 9, 
Appeal to the Board of Veterans' Appeals) later in September 
1999.  The matter has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed arthritis of the left hip and 
service.


CONCLUSION OF LAW

The claim of service connection for residuals of a left hip 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has residuals of a 
left hip injury suffered during World War II.  



Factual Background

The service medical records are negative for any complaints, 
findings, or diagnosis of a left hip disability.  In support 
of his claim for service connection, the veteran submitted a 
radiology report from a private facility dated April 1998 
showing arthritis of the left hip.  Specifically, frontal 
view of the pelvis and frontal and frog leg lateral views of 
the left hip demonstrated mild degenerative change about the 
hips.  A displaced fracture or dislocation was not 
identified.  The impression was mild degenerative change 
about the hips.  The radiologist did not relate the veteran's 
current left hip arthritis to service.  

The veteran did not submit any additional objective medical 
evidence whatsoever showing treatment for a left hip injury 
during, or after service.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one that is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (the Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test for determining whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the court lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the service medical records are negative for 
any left hip injury or disability.  The veteran's post-
service medical records clearly show that the veteran's 
current arthritis of the left hip had its onset after the 
veteran's discharge from service.  Significantly, however, 
there is no medical evidence showing that there is any 
relationship whatsoever between service and his currently 
diagnosed left hip arthritis.  In the absence of competent 
medical evidence establishing a nexus between the current 
diagnosis of left hip arthritis and service, all of the 
criteria of Caluza have not been met. 

While the veteran has asserted that his current disability is 
related to his active military service, the Board notes that 
the record does not indicate that he has any professional 
medical expertise; hence, he is not competent to render an 
opinion on this medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, 
even accepting, as credible, the veteran's assertions that he 
injured his left hip during service, and that he has had 
continuity of symptomatology since that time, the claim is 
still not well grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage, 10 
Vet. App. at 498.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Epps, 126 
F.3d at 1468.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a left hip injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

